Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see e.g., US Patent No.:4043624 (“Lindenschmidt”), US Pub. No.:20060267468 (“Myers et al.”), in view of US Patent No.: 4627246 (“Wilson”).
The prior art demonstrates it’s known in the art to form forming a structural cabinet for an appliance, the method comprising steps of: forming a mullion with a rigid perimeter wall, and at least one hinge support is defined within a front portion of the mullion, attaching a first vacuum insulated structure to the  rigid perimeter wall to define a first refrigerating compartment; and the rigid perimeter wall separates an outer wrapper of the first vacuum insulated structure from an outer wrapper of the second vacuum insulated structure; and attaching a door to the at least one hinge support, wherein structural support for the door is supplied by the rigid perimeter wall and wherein the door and the first vacuum insulated structure are each supported by the rigid perimeter wall.
The prior art does not demonstrate wherein in combination the mullion with a rigid perimeter wall, with upper and lower flanges define a mullion cavity, and filling the mullion cavity with an insulating material, wherein the insulating material is injected through an insulation port defined within the rigid perimeter wall; and a first-structure trim breaker is injection molded to form a seal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637